1
     Michael N. Zachary (SBN 112479)
     mzachary@bdiplaw.com
2
     Nicholas S. Mancuso (SBN 271668)
     nmancuso@bdiplaw.com
3    Hillary N. Bunsow (SBN 278719)
     hillarybunsow@bdiplaw.com
4
     BUNSOW DE MORY LLP
     701 El Camino Real                                    JS-6
5    Redwood City, CA 94063
     Telephone: (650) 351-7248
6
     Facsimile: (415) 426-4744
7
     Attorneys for Plaintiff
     Larry G. Philpot
8
                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
     LARRY G PHILPOT,                   CASE NO. 2:18-cv-08005 JFW (RAOx)
11
                   Plaintiff,           ORDER GRANTING DISMISSAL
12                                      WITH PREJUDICE
             v.
13
     SEAWAVES TECHNOLOGY, LLC,          JURY TRIAL DEMANDED
14
                   Defendant.
15

16

17

18
                  NOTE CHANGES MADE BY COURT
19

20

21
 1                                       ORDER

 2

 3        Pursuant to Federal Rule of Civil Procedure 41(a)(2) and the terms of

 4 a separate settlement agreement, Plaintiff Larry G. Philpot and Defendant

 5 SeaWaves Technology, LLC, through counsel, have stipulated to the dismissal

 6 with prejudice of this action.

 7        Accordingly, this action is dismissed with prejudice.

 8
           IT IS SO ORDERED.
 9

10 Dated this 21st day of February 2019.

11                                                   United States District Judge
                                                       Judge John F. Walter
12

13

14

15

16

17

18

19

20
                                         -1-
21
     ORDER GRANTING                            CASE NO. 2:18-cv-08005 JFW (RAOx)
     DISMISSAL WITH PREJUDICE
